Title: To Thomas Jefferson from John Reich, 28 April 1806
From: Reich, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. April 28. 1806—
                        
                        It is with great reluctance that I have been induced to trouble you upon any business which merely concerns
                            myself, but as I conceive that I have not been justly treated I have taken the liberty of intruding a few moments on your
                            time and of appealing to your candour—
                        When the Congress of the United States voted a Medal to be presented by you to Commodore Preble for his
                            gallantry and good Conduct in the Tripolitan War, I was applied to by the Navy agent here to undertake the execution of
                            the work. After Seven months unremitted labour and attention the dies were completed and the engraving finished in a Style
                            which I apprehend has given universal Satisfaction and which will I flatter myself do credit to the State of the arts in
                            America. I had hoped that as I was instructed to spare neither time, expense or pains, that I Should have received Some
                            adequate compensation. How great then was my Surprise at being told when my bill was presented, that a charge of Eight-hundred and fifty dollars for Seven months labour was “extravagantly high.” I confess that I was not prepared for Such an
                            observation nor for another that “it looked like imposition.” Of my talents as an artist you may be enabled to form a
                            judgment from the work in question; and you will decide whether they are overrated in a charge of about Four dollars a day
                                for their employment. I trust I shall be pardoned for feeling
                            indignant on this occasion; but I had no expectation of my being put upon a footing of common bargain or having it rated
                            by a comparison with the inferior work of artists in other branches of engraving, or even with my own for other purposes. I have written more in detail to the Secretary of the Navy on this subject; and the reas[on] of my troubling you is that there is no artist in the U regularly educated to the branch of business I profess, the[re] can be none who can be a
                            competent judge of the merits of such work. Knowing Sir, the opportunities which you have had of examining Similar
                            productions of art I have been induced to appeal to you as the only person on whose judgment I can rely. Confiding that
                            after having examined the medal, you will decide with justice regarding its merit, I shall rest Satisfied with your
                            decision whatever it may be. You will permit me Sir, to ask the favor of an answer to this application. 
                  I am Sir with
                            Sentiments of the highest re Your most obedient Servant
                        
                            Jn. Reich
                            
                            N 23. South Sixth
                        
                    